Citation Nr: 1033783	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a left ankle disorder, to 
include left ankle traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to April 
1988 and served on active duty for training from April 1982 to 
July 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri which denied the Veteran's request to reopen his 
claim for service connection for left ankle traumatic arthritis.

The Veteran testified before the undersigned in a March 2010 RO 
(Travel Board) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in March 2010 and subsequent to the issuance of the 
August 2009 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  In an unappealed May 1998 rating decision, the Muskogee, 
Oklahoma RO determined that new and material evidence had not 
been received to reopen a previously-denied claim of entitlement 
to service connection for a left ankle disorder, to include 
traumatic arthritis, as the evidence of record did not establish 
a nexus between a currently left ankle disorder and service; this 
claim had been previously denied in an August 1988 rating 
decision.

2.  The evidence received since the May 1998 rating decision is 
cumulative or duplicative in nature and does not establish a fact 
necessary to substantiate the claim, the absence of which was the 
basis of the previous denial.




CONCLUSIONS OF LAW

1.  The May 1998 rating decision, denying the Veteran's petition 
reopen a previously-denied claim of entitlement to service 
connection for a left ankle disorder, to include traumatic 
arthritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the May 1998 rating decision is not 
new and material and the claim of entitlement to service 
connection for a left ankle disorder, to include traumatic 
arthritis, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify a 
claimant of the evidence and information (1) that is necessary to 
reopen the claim and (2) that is necessary to establish 
entitlement to the underlying benefit.  The VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice in a July 2007 letter.  
This letter informed him of the evidence required to reopen his 
claim for service connection for a left ankle condition.  This 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claims.  This letter provided proper preadjudication notice 
under Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
July 2007 preadjudication letter. 

The July 2007 letter informed the Veteran that his claim to 
establish service connection for a left ankle condition had been 
previously denied and provided the reasons for the prior denial.  
This letter informed him of the need for new and material 
evidence to reopen his claim and provided regulatory definitions 
of "new" and "material."  Proper preadjudication notice in 
accordance with Kent has therefore been provided.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  VA has no duty to provide an examination or obtain 
a medical opinion prior to reopening a claim that has been 
finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, service 
personnel records and VA treatment records have been obtained.  
He has not been afforded a new VA orthopedic examination and such 
an examination is not required prior to the reopening of his 
claim.  38 C.F.R. § 3.159(c)(4)(iii).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

In the Veteran's March 2010 hearing, the undersigned explained 
what was needed to reopen and substantiate the Veteran's service-
connection claim and suggested that the Veteran obtain an opinion 
from his physician regarding the etiology of his claimed left 
ankle disorder.  The Veteran and his representative were given 
the opportunity to ask questions and provide additional argument 
in support of his petition to reopen.  The Board therefore 
concludes that it has fulfilled its duties under Bryant.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of the appeal.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 
(2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2009).

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a veteran by name.  38 C.F.R. § 
3.156(c).

Factual Background and Analysis

The Veteran's claim for service connection for a left ankle 
disorder was last denied in a May 1998 rating decision as the 
record did not establish a nexus between a currently diagnosed 
left ankle disorder and service.  A notice of disagreement was 
not received within one year of notification of this rating 
decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  
See 38 C.F.R. § 20.1103.

Evidence considered in the May 1998 rating decision included the 
Veteran's service treatment records, service personnel records, 
an August 1988 VA orthopedic examination and VA treatment records 
dated through March 1998.  An April 1981 entrance examination and 
an August 1983 discharge examination were negative for any 
relevant abnormalities.  The service treatment records related to 
this period of service were negative for any complaints, findings 
or diagnoses related to the left ankle.

An August 1984 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
arthritis in an accompanying Report of Medical History (RMH).  
Complaints of left ankle popping and pain were noted in June 1985 
and an assessment of questionable post-traumatic arthritis was 
made.  Continued complaints of left ankle popping were noted in 
September 1985 and an assessment of chronic left ankle pain was 
made.  The Veteran reported that he had been involved in a motor 
vehicle accident eight years ago in which his left foot went 
through the floor board of a new family vehicle in October 1985.  
An assessment of "O.D. medial [left] talar" was made in October 
1985.  An October 1985 left ankle X-ray was normal.

Assessments of left ankle pain and osteochondritis dessicans were 
made in December 1985.  A December 1985 left ankle X-ray revealed 
a defect involving the superior medial aspect of the talus and 
noted that an osteochondral fracture or osteochondritis dessicans 
would need to be "considered."  A physical profile was issued 
in January 1986 and in February 1986 due to these conditions.   A 
March 1986 Medical Evaluation Board (MEB) examination found left 
ankle osteochondritis (traumatic arthritis) by history.  A 
physical profile was issued in July 1986 and in August 1987 due 
to left ankle osteochondritis (traumatic arthritis) dessicans and 
left ankle arthritis.  An examiner determined that a separation 
examination as not warranted in an April 1988 Medical Examination 
for Voluntary Separation or Retirement.

An August 1988 VA orthopedic examination reflected the Veteran's 
complaints of continuous left ankle pain that was aggravated by 
prolonged standing.  Physical examination was negative for left 
ankle instability, effusion, edema, increased temperature, 
deformities or unusual tenderness to palpitation of the medial 
malleolus and lateral malleolus.  Normal range of motion to 
include plantar flexion, dorsiflexion, eversion and inversion of 
the foot was noted.  An accompanying left ankle X-ray was normal.  
Following this examination, a diagnosis of status-post left ankle 
injury in 1985 with residuals of chronic pain was made.

The evidence received since the May 1998 rating decision includes 
additional VA treatment records dated through September 2008.  
The Veteran offered personal testimony at a March 2010 hearing.  
In addition, the Veteran submitted duplicate copies of his 
service treatment records and portions of his service personnel 
records.

The Veteran reported that he fell after his left ankle gave way 
in a September 2003 VA treatment note.

A September 2008 VA treatment note indicated that the Veteran 
underwent a Brostrom-type procedure to his right ankle five weeks 
ago following a history of right ankle instability.

During a March 2010 hearing, the Veteran testified that he had 
injured his left ankle during a training exercise in service.  He 
underwent left ankle surgery in August 2008 and his doctor 
informed him that the injury was 20 years old.  He has fallen 
multiple times since service due to his ankle instability.   In 
addition, the Veteran's representative stated that the Veteran's 
treating physician had provided an opinion linking his left ankle 
disorder to service and that this opinion was documented in the 
claims file.

The Veteran's claim for service connection for a left ankle 
disorder was last denied in a May 1998 rating decision as the 
record was negative for evidence for a currently diagnosed left 
ankle disorder that was related to service.  As such, evidence 
establishing such a diagnosis and nexus are required to reopen 
the claim.

No such evidence has been received.  The newly submitted VA 
treatment records primarily document treatment for the Veteran's 
right ankle disorder.  The Veteran's various statements alleging 
an in-service injury to his left ankle had been previously 
considered by decisionmakers in the May 1998 rating decision.  
Although the Veteran claimed that his treating physician stated 
that his left ankle disorder was 20 years old following a recent 
surgery during his March 2010 hearing testimony, a review of the 
claims file is negative for any such opinion.  In addition, the 
clinical evidence indicates that the referenced surgery was 
performed on the Veteran's right ankle.

The service treatment records and service personnel records 
submitted by the Veteran are duplicative of those previously 
considered and cannot serve as the basis to reopen this claim.  
38 C.F.R. § 3.156(c).

As the additional evidence received since the May 1998 denial is 
cumulative or duplicative, new and material evidence has not been 
received.  The claim is therefore not reopened and the appeal 
must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a left ankle disorder, to 
include traumatic arthritis, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


